Citation Nr: 0126722	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for anal fissure 
(claimed as hemorrhoids).

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1995 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in May 2001 the veteran requested 
entitlement to an increased rating for her service-connected 
lumbar spondylosis.  VA correspondence dated in June 2001 
requested the veteran submit additional information in 
support of her claim and notified her that the average 
processing period for claims of this type was from 9 to 12 
months.  As the record presently before the Board does not 
indicate the RO has completed the adjudication process for 
this claim, the matter is referred to the RO for appropriate 
action.

The Board also notes that the veteran failed to appear at a 
scheduled hearing before a member of the Board on September 
18, 2001.  In correspondence dated September 18, 2001, the 
veteran requested the hearing be rescheduled due to "medical 
issues."  In November 2001 the Board denied the veteran's 
request to reschedule the hearing.  Therefore, the case must 
proceed as though her request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters on appeal.

3.  No credible evidence demonstrating a present anal fissure 
or hemorrhoid disability has been submitted.

4.  Persuasive medical evidence demonstrates the veteran has 
no present right knee disability.


CONCLUSIONS OF LAW

1.  An anal fissure or hemorrhoid disability was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  A chronic right knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2001 statement of the case and RO correspondence 
dated in September 2000 and June 2001 adequately notified the 
veteran of the evidence necessary to substantiate her claims 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records and that all identified medical 
records have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent a VA 
examination in July 2000 at which time she declined a rectal 
examination and denied any present symptoms in the rectum 
area.  Although the veteran's notice of disagreement reported 
the VA examiner had rushed through the examination, the Board 
finds the provided report indicates a thorough examination 
was attempted and that evidence adequate for rating purposes 
was obtained.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claimants must be prepared to meet 
their obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting all medical 
evidence in support of the claim.  See Olson v. Principi, 
3 Vet. App. 480 (1992).  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the veteran has 
not submitted any specific evidence of present right knee, 
anal fissure, or hemorrhoid symptoms, the Board is reasonably 
certain that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and that efforts 
to obtain additional evidence would be futile.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Anal Fissure/Hemorrhoids Disability
Background

Service medical records dated in February 1998 show the 
veteran complained of painful bowel movements and bright red 
blood in stool.  The diagnosis was constipation of unknown 
etiology.  In March 1998 the veteran complained of anal 
bleeding over the previous month.  The examiner noted a 
rectal examination revealed no internal or external 
hemorrhoids.  The diagnosis was possible hemorrhoid disorder.  
The treatment plan included medication and instruction.

An April 1998 report noted a diagnosis of resolving 
hemorrhoids.  A subsequent April 1998 follow up examination 
report noted a 3/8 inch anal fissure but no evidence of 
external hemorrhoids or obvious deformity.

A March 1999 report noted a rectal examination revealed no 
evidence of internal or external masses or fissures.  A 
February 2000 separation examination report noted a normal 
anus and rectum.  The veteran denied hemorrhoids or rectal 
disease in her report of medical history.

During VA examination in July 2000 the veteran complained of 
a recurrence of her hemorrhoid disorder approximately once 
every 4 months, usually brought on by constipation and 
straining.  She stated the disorder resolved on its own and 
that she had never experienced any type of thrombosis or 
required any surgical intervention.  She reported she had no 
present problems related to that disorder.  The examiner 
noted the veteran declined a rectal examination and, in 
essence, that no diagnosis or comment related to an anal 
fissure or hemorrhoid disorder could be provided.  

The veteran's notice of disagreement noted, generally, that 
problems she had in service continued to bother her.  

Analysis

Based upon a comprehensive review of the record, the Board 
finds no competent evidence has been submitted demonstrating 
that the veteran has a present anal fissure or hemorrhoid 
disability.  The only evidence in this case of a present 
disability is the veteran's own opinion.  While she is 
competent to testify as to symptoms she experiences, she is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  As competent 
evidence of a present disability has not been submitted, the 
Board must conclude that entitlement to service connection 
for an anal fissure or hemorrhoid disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection.

Right Knee Disability
Background

Service medical records are negative for complaint or 
treatment related to a right knee disorder.  A June 1995 
enlistment examiner noted the veteran reported she had 
sprained her right knee in October 1994 and that the injury 
was without sequelae.  A February 2000 separation examination 
report noted a normal clinical evaluation of the lower 
extremities.

During VA examination in July 2000 the veteran reported she 
injured her right knee in basic training but that she had no 
present problem with her knee.  The examiner noted the 
veteran denied any giving way, locking, or swelling of the 
knee joint at that time.  Range of motion of the knee was 
from 0 to 140 degrees and was not affected by pain, fatigue, 
weakness, or lack of endurance.  X-ray examination of the 
right knee was within normal limits.  The diagnoses included 
normal right knee.

The veteran's notice of disagreement noted, generally, that 
problems she had in service continued to bother her.  

Analysis

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran has no present right knee disability.  The 
only evidence in this case of a present right knee disability 
is the veteran's own opinion which is not competent for the 
purpose of providing a medical diagnosis.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  As competent 
evidence of a present disability has not been submitted, the 
Board must conclude that entitlement to service connection 
for a right knee disorder is not warranted.  The Board finds 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection.  


ORDER

Entitlement to service connection for anal fissure (claimed 
as hemorrhoids) is denied.

Entitlement to service connection for a right knee disorder 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

